DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
 
Response to Amendment
The amendment filed 29 April 2022 has been entered in response to the request for continued examination filed 27 May 2022.
Claims 1 and 4-10 remain pending in the application wherein claims 1 and 7 are amended, claims 2-3 have been canceled, and claims 8-10 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation of a content of C being 0.16-0.20 wt%, and the claim also recites a Cs value of 0.16-0.26.  The Cs value is a function of the content of C, and the range for content of C corresponds to a Cs value of 0.116-0.30 (calculated using Relational Expression 1 with the minimum and maximum of the range of content of C).  Since the recited content of C results in a broader range of Cs value than the claimed range, the limitation of Cs value is considered to further restrict the range of C, and therefore is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-7 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 2003-0053800A, previously cited; “Jung ‘800”).
Claim 1: Jung ‘800 teaches a structural steel (i.e. a high-strength steel) with improved welding heat affected zone toughness (i.e. with excellent toughness in a heat-affected zone) (paragraph 0001).  The steel has a chemical composition in weight% of 0.03-0.17% C, 0.4-2.0% Mn, 0.01-0.5% Si, 0.0005-0.1% Al, ≤0.03% P, ≤0.03% S, 0.005-0.2% Ti, 0.005-0.1% Nb, 0.008-0.30% N, etc. (paragraph 0012), and may additionally have 0.00050.005% Ca (paragraph 0050), 0.01-0.10% V (paragraph 0047), 0.1-3.0% Ni (paragraph 0044), 0.1-1.5% Cu (paragraph 0045), 0.05-1.0% Cr (paragraph 0048), 0.05-1.0% Mo (paragraph 0049), etc., and a balance is Fe and other impurities (paragraphs 0012-0013).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The amount of carbon taught by Jung ‘800 (i.e. 0.03-0.17% as outlined above) corresponds to a Cs value of about 0.23-2.48 (calculated using the claimed Relational Expression 1 with the minimum and maximum amounts of C), which overlaps the claimed range of Cs.  See MPEP § 2144.05.  Jung ‘800 teaches that the microstructure is a composite structure of ferrite + pearlite with a grain size of ≤20 µm (paragraph 0051).  The limitation of Nb-based carbides having the claimed size and densities is noted; however, these limitations pertain to after welding and a stress relief heat treatment whereas the claimed steel is not required to undergo welding and heat treatment. 
While not teaching a singular example of the instantly claimed high-strength steel, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a conventionally known composition and microstructure known to afford a high-strength steel having excellent toughness in a heat-affected zone, and one would have had a reasonable expectation of success.
Claim 4: Jung ‘800 teaches where the composition includes, in weight%, 0.008-0.030% N, 0.005-0.2% Ti, and 0.0003-0.01% B (paragraph 0012).  These values result in a Free-N value of -0.063 to 0.028 (i.e. the minimum value was calculated according to Relational Expression 2 using the lower limit of N and upper limits of Ti and B and the maximum value was calculated using the upper limit of N and lower limits of Ti and B), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 5: Jung ‘800 teaches where each of the inventive examples in Table 5 have a tensile strength over 500 MPa (e.g. 551-596 MPa) and Charpy impact absorption energy over 150 J (e.g. 189-364), as tested after welding heat input (i.e. heat treatment) (described in paragraphs 0070-0073).  These values overlap the claimed ranges.  See MPEP § 2144.05.  It is noted that the limitations of the claimed tensile strength and Charpy impact absorption energy pertain to after welding and a stress relief heat treatment whereas the claimed steel is not required to undergo welding and heat treatment.
Claim 6: Jung ‘800 teaches that higher fraction of ferrite phase increases the toughness and elongation of the base material and where the composite structure of pearlite and ferrite is more than 70% (paragraph 0051), and most examples had over 90% ferrite (Table 5).  That is, other phases, such as MA, if present, is less than 30% and commonly less than 10%, which overlaps the claimed range.  See MPEP § 2144.05.  It is noted that the limitations of the claimed MA constituent area fraction pertain to a heat-affected zone of the steel whereas the claimed steel is not required to have a heat-affected zone.
Claim 7: Jung ‘800 teaches where each of the inventive examples in Table 5 have a Charpy impact absorption energy over 100 J (e.g. 189-364), as tested after welding heat input (i.e. heat treatment) (described in paragraphs 0070-0073).  These values overlap the claimed ranges.  See MPEP § 2144.05.  It is noted that the limitations of the claimed Charpy impact absorption energy pertain to after large heat input welding whereas the claimed steel is not required to undergo large heat input welding.

Response to Arguments
Applicant’s amendments to claim 7 have overcome each and every indefiniteness previously set forth in the Final Office Action mailed 01 February 2022.  The rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn.  
Applicant’s arguments filed 29 April 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 5-6, that Jung ‘800 does not teach the claimed crack sensitivity index (Cs).  However, Relational Expression 1 (i.e. the equation for determining crack sensitivity index) is dependent on the concentration of carbon and the range for carbon content disclosed by Jung ‘800 corresponds to a range of Cs value that overlaps the claimed range.  See MPEP § 2144.05.  
Applicant further argues, see p. 6, that the Cs values calculated by the Examples taught by Jung ‘800 in Table 1 are outside of the claimed range.  However, prior art is relevant for all it contains and is not limited only to preferred embodiments.  See MPEP § 2123.
Applicant argues, see p. 6, that Jung ‘800 does not disclosed the claimed Nb-based carbides.  However, as outlined in the Final Office Action mailed 01 February 2022, these limitations of Nb-based carbides pertain to after welding and a stress relief heat treatment, whereas the claimed steel is not required to undergo welding and heat treatment.  Therefore, the Nb-based carbides are not a required feature, and the steel disclosed by Jung ‘800 is considered to recite or render as obvious each of the claimed limitations (i.e. a steel having the claimed chemical composition and ferrite-pearlite microstructure as recited in instant claim 1), as outlined above.  See MPEP § 2145(VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784